—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Joseph, J.), dated June 6, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff slipped and fell on ice at the defendants’ gaso*487line and service station. The defendants established a prima facie case entitling them to summary judgment by submitting unrefuted evidence that the accident occurred during a freezing rainstorm (see Porcari v S.E.M. Mgt. Corp., 184 AD2d 556; Newsome v Cservak, 130 AD2d 637). In opposition to the motion, the plaintiff failed to meet his burden of raising a triable issue of fact. Santucci, J.P., McGinity, Luciano and Adams, JJ., concur.